Citation Nr: 0313811	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, claimed as an undiagnosed illness.

2.  Entitlement to service connection for diverticulitis, 
claimed as an undiagnosed illness.

3.  Entitlement to service connection for joint problems, 
claimed as an undiagnosed illness.

4.  Entitlement to service connection for muscle weakness and 
decreased sensation on the left side of the face, claimed as 
an undiagnosed illness.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

6.  What evaluation is warranted for the veteran's service-
connected headaches from October 29, 1995.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, with service in Southwest Asia.  An 
additional period of active service totaling four months and 
seventeen days is shown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In October 1997, the veteran's 
claims folder was transferred to the RO located in Winston-
Salem, North Carolina, and it is that RO from which the 
appeal was received by the Board.  


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in November 1999, the veteran requested a 
hearing before the Board in Washington, DC.  The RO certified 
the instant appeal to the Board in January 2003, and advised 
the veteran of that fact by a letter, dated January 29, 2003.  
At that time, he was also informed, among other things, of 
his right to request a further hearing within the 90-day 
period which followed.  Such a request was received by the 
Board in April 2003, in which it is noted the veteran 
specifically sought a hearing before the Board, sitting at 
the Winston-Salem RO.  In light of the foregoing, and in an 
effort to preserve the veteran's due process rights, remand 
to the RO is required.  

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran should be afforded a hearing 
before the Board, sitting at the Winston-
Salem RO in connection his request 
therefor, dated in April 2003.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


